IN THE COURT OF CRIMINAL APPEALS
                                    OF TEXAS

                                      NO. PD-0154-22

                   THOMAS GEORGE GRISWOLD, III, Appellant

                                              V.

                                 THE STATE OF TEXAS




            ON STATE’S PETITION FOR DISCRETIONARY REVIEW
                  FROM THE FIFTH COURT OF APPEALS
                          ROCKWALL COUNTY



       Per curiam.

                                       OPINION


       Appellant was charged with stalking by engaging in conduct that is an offense under

section 42.07 and/or engaging in conduct he knew or reasonably should have known the

complainant would regard as threatening bodily injury or death and did cause the

complainant to fear bodily injury or death. See T EX. P ENAL C ODE § 42.072(a). Appellant filed
                                                                                         Griswold - 2


a pre-trial motion to quash the indictment, arguing the stalking statute is facially unconstitutional as

vague and overbroad due to its incorporation of section 42.07(a)(7) (electronic harassment). The trial

court denied the motion. Appellant was convicted and appealed. The Court of Appeals held that

section 42.072(a) is facially unconstitutional for vagueness and overbreadth to the extent it

incorporates section 42.07(a)(7). Griswold v. State, 637 S.W.3d 888 (Tex. App. – Dallas 2021,

pet. filed). The court reversed and remanded the case to the trial court to grant the motion to

quash and dismiss the indictment.

        The State filed a petition for discretionary review arguing that the Court of Appeals

erred in finding the stalking statute unconstitutional and in reversing the conviction. We

handed down opinions in Ex parte Barton, No. PD-1123-19, 2022 WL 1021061 (Tex. Crim.

App. Apr. 6, 2022), and Ex parte Sanders, No. PD-0469-19, 2022 WL 1021055 (Tex. Crim.

App. Apr. 6, 2022), in which we upheld the facial constitutionality of a previous version of

section 42.07(a)(7). See Acts 2001, 77th Leg., ch. 1222 (S.B. 139), § 1, eff. Sept. 1, 2001.

The indictment in this case alleged conduct that occurred on or about January 1, 2007

through April 24, 2018. Therefore, at least a portion of Appellant's case involves a challenge

to the version of section 42.07 that became effective after being amended by the legislature

in 2017. See Acts 2017, 85th Leg., ch. 522 (S.B. 179), §§ 13, 14, eff. Sept. 1, 2017.

        The Court of Appeals in the instant case did not have the benefit of our decisions in

Ex parte Barton and Ex parte Sanders. Accordingly, we grant the State’s petition for

discretionary review, vacate the judgment of the Court of Appeals, and remand this case to
                                                                          Griswold - 3


the Court of Appeals for further consideration in light of Ex parte Barton and Ex parte

Sanders, and to address Appellant's remaining issues if necessary.


DELIVERED November 2, 2022

PUBLISH